DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-33 and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior arts of the record KIM et al. (US 20170206398 A1)(KIM) in view of Takiguchi et al. (US 20130010209 A1)(Takiguchi)  fail to suggest, disclose or teach individually or in combination the claimed limition:
the communication part receives, from the first external device or the second external device, at least one of information on a date when the image is displayed, information on a time when the image is displayed, information on a period while the image is displayed, channel information corresponding to the image, and program information corresponding to the image.
Regarding claim 35, the prior arts of the record KIM et al. (US 20170206398 A1)(KIM) in view of Takiguchi et al. (US 20130010209 A1)(Takiguchi)  fail to suggest, disclose or teach individually or in combination the claimed limition:
the communication part receives, from the display device or the set-top box, at least one of information on a date when the image is displayed, information on a time when the image is displayed, information on a period while the image is displayed, channel information corresponding to the image, and program information corresponding to the image.
Therefore, claims 22 and 35 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422